                                                                                     Case 2:17-cv-03435-MWF-AGR Document 49 Filed 05/10/19 Page 1 of 5 Page ID #:856



                                                                                      1   THE LAW OFFICE OF OMID NOSRATI
                                                                                      2   Omid Nosrati, Esq. (SBN 216350)
                                                                                          1875 Century Park East, 6th Floor
                                                                                      3   Los Angeles, California 90067
                                                                                      4   Telephone: (310) 553-5630
                                                                                          Facsimile: (310) 553-5691
                                                                                      5   Email: omid@nosratilaw.com
                                                                                      6   Attorney for Plaintiff,
                                                                                          JANE LYTER and the putative class
                                                                                      7
                                                                                                                UNITED STATES DISTRICT COURT
                                                                                      8

                                                                                      9
                                                                                                  CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

                                                                                     10
                                                                                          JANE LYTER, an individual, and all other Case No.: 2:17-cv-03435-MWF-AGR
                                 1875 CENTURY PARK EAST, 6TH FLOOR, L.A., CA 90067




                                                                                     11   similarly situated employees;
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12
                                                                                                                                   {Assigned for all purposes to the
                                                                                                                                   Honorable Michael W. Fitzgerald,
                                                                                     13                 Plaintiff,                 Courtroom 5A}
                                                                                     14
                                                                                                        vs.                         PLAINTIFF’S NOTICE OF MOTION
                                                                                     15                                             AND MOTION FOR FINAL
                                                                                     16                                             APPROVAL OF CLASS ACTION
                                                                                          CAMBRIDGE SIERRA HOLDINGS,
                                                                                                                                    SETTLEMENT
                                                                                     17   LLC dba RECHE CANYON REGIONAL
                                                                                          REHAB CENTER, a foreign Limited
                                                                                     18                                         Date:      June 3, 2019
                                                                                          Liability Company; and DOES 1 through
                                                                                                                                Time:      10:00 a.m.
                                                                                     19   25, inclusive;
                                                                                                                                Courtroom: 5A
                                                                                     20
                                                                                                       Defendants.                  Complaint Filed: March 22, 2017
                                                                                     21                                             Trial Date:      Vacated
                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26
                                                                                     27

                                                                                     28
                                                                                                                                   –1–
                                                                                               PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS ACTION
                                                                                                                               SETTLEMENT
                                                                                     Case 2:17-cv-03435-MWF-AGR Document 49 Filed 05/10/19 Page 2 of 5 Page ID #:857



                                                                                      1         TO ALL PARTIES, THEIR ATTORNEYS OF RECORD AND THIS
                                                                                      2   COURT:
                                                                                      3         NOTICE IS HEREBY GIVEN that on June 3, 2019, at 10:00 a.m., in
                                                                                      4   courtroom 5A of the United States District Court, Central District, located at 350 West
                                                                                      5   1st Street, Los Angeles, California 90012, the Honorable Michael W. Fitzgerald
                                                                                      6   presiding, Plaintiff JANE LYTER (“Plaintiff”) will move the Court for an Order
                                                                                      7   pursuant to Federal Rule of Civil Procedure (“FRCP”) 23(e):
                                                                                      8      1. Final approval of the proposed Class Settlement (“Settlement”) upon the terms
                                                                                      9         and conditions set forth in the proposed Joint Stipulation of Class Settlement
                                                                                     10         and Release Between Plaintiff Jane Lyter and Defendant Cambridge Sierra
                                 1875 CENTURY PARK EAST, 6TH FLOOR, L.A., CA 90067




                                                                                     11         Holdings, LLC dba Reche Canyon Regional Rehab Center (“Settlement
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12         Agreement”);
                                                                                     13      2. Final approval of certification of a Class for settlement purposes only,
                                                                                     14         consisting of the following: All persons who worked at any time between
                                                                                     15         March 22, 2013 through March 7, 2017 (“Class Period”), as non-exempt
                                                                                     16         employees at Defendant Cambridge Sierra Holdings, LLC dba Reche Canyon
                                                                                     17         Regional Rehab Center’s (“Defendant”) Colton, California rehab medical
                                                                                     18         facility, but excluding any and all persons who signed an individual settlement
                                                                                     19         agreement with Defendant (“Class Members”), as follows:
                                                                                     20            a. who worked more than 8 hours in a shift or more than 40 hours in a week
                                                                                     21               and were not paid at an overtime rate, and/or who worked more than 12
                                                                                     22               hours in a shift and were not paid at a double-time rate;
                                                                                     23            b. who worked more than five hours without receiving a duty-free first meal
                                                                                     24               period, and who were not paid one additional hour of pay at the
                                                                                     25               employee’s regular rate for each day that their duty-free first meal period
                                                                                     26               was not provided within the first five hours of their shift;
                                                                                     27            c. who were denied their second meal period when working shifts in excess
                                                                                     28               of 10 hours, and who were not paid one additional hour of pay at the
                                                                                                                                   –2–
                                                                                               PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS ACTION
                                                                                                                               SETTLEMENT
                                                                                     Case 2:17-cv-03435-MWF-AGR Document 49 Filed 05/10/19 Page 3 of 5 Page ID #:858



                                                                                      1                  employee’s regular rate for each day that a second meal period was not
                                                                                      2                  provided;
                                                                                      3               d. who were denied duty-free rest periods, and who were not paid one
                                                                                      4                  additional hour of pay at the employee’s regular rate for each day that a
                                                                                      5                  duty-free rest period was not provided;
                                                                                      6               e. who did not receive accurate, itemized wage statements reflecting their
                                                                                      7                  total wages (i.e., premium payments in lieu of receiving meal and rest
                                                                                      8                  periods); and
                                                                                      9               f. who did not receive their total wages at the time of separation of their
                                                                                     10                  employment.
                                 1875 CENTURY PARK EAST, 6TH FLOOR, L.A., CA 90067




                                                                                     11         3. Final approval of the enhancement award to the Named Plaintiff in the amount
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12            of $5,000.00;
                                                                                     13         4. Final approval of Class Counsel’s request for attorneys’ fees to be paid from the
                                                                                     14            Gross Settlement Payment ($500,000.00), not to exceed 33.3% of the Gross
                                                                                     15            Settlement Payment ($166,500.00), and costs totaling approximately
                                                                                     16            $40,119.80; and
                                                                                     17         5. Final approval of the Claims Administrator’s costs for administering the Class
                                                                                     18            Notice of Settlement (“Class Notice”) in the amount of $9,750.00.
                                                                                     19            This Motion shall be based upon this Notice of Motion and Motion for Final
                                                                                     20   Approval, the accompanying Memorandum of Points and Authorities, the Settlement
                                                                                     21   Agreement, Class Counsel’s motion for final approval of attorneys’ fees, costs and
                                                                                     22   enhancement award, the Declaration of Omid Nosrati, Esq., the Declaration of Tatiana
                                                                                     23   Avakian, Esq., the complete records and files of this action, and any additional written
                                                                                     24   and/or oral evidence presented at or before the hearing of this motion.
                                                                                     25   ///
                                                                                     26   ///
                                                                                     27   ///
                                                                                     28   ///
                                                                                                                                      –3–
                                                                                                  PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS ACTION
                                                                                                                                  SETTLEMENT
                                                                                     Case 2:17-cv-03435-MWF-AGR Document 49 Filed 05/10/19 Page 4 of 5 Page ID #:859



                                                                                      1         This Motion is made following the conference of counsel pursuant to Local
                                                                                      2   Rule 7-3, which was initiated at the mediation on April 17, 2018. Defendants
                                                                                      3   indicated that they do not oppose this Motion.
                                                                                      4

                                                                                      5   Dated: May 10, 2019
                                                                                                                                           THE LAW OFFICE OF OMID
                                                                                      6                                                    NOSRATI
                                                                                      7
                                                                                                                                      By: /s/ Omid Nosrati, Esq.
                                                                                      8                                                  OMID NOSRATI
                                                                                                                                         Attorney for Plaintiff,
                                                                                      9                                                  JANE LYTER
                                                                                     10
                                 1875 CENTURY PARK EAST, 6TH FLOOR, L.A., CA 90067




                                                                                     11
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12

                                                                                     13

                                                                                     14

                                                                                     15

                                                                                     16

                                                                                     17

                                                                                     18

                                                                                     19

                                                                                     20

                                                                                     21

                                                                                     22

                                                                                     23

                                                                                     24

                                                                                     25

                                                                                     26
                                                                                     27

                                                                                     28
                                                                                                                                   –4–
                                                                                               PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS ACTION
                                                                                                                               SETTLEMENT
                                                                                     Case 2:17-cv-03435-MWF-AGR Document 49 Filed 05/10/19 Page 5 of 5 Page ID #:860



                                                                                      1                                  PROOF OF SERVICE
                                                                                      2               STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                                                                I am employed in the County of Los Angeles, State of California. I am over the
                                                                                      3
                                                                                          age of 18 and not a party to the within action. My business address is 1875 Century
                                                                                      4   Park East, 6th Floor, Los Angeles, California 90067.
                                                                                      5          On May 10, 2019, I served the foregoing document described as
                                                                                          PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR FINAL
                                                                                      6   APPROVAL OF CLASS ACTION SETTLEMENT on the interested party
                                                                                          addressed to the following person(s):
                                                                                      7

                                                                                      8         Richard D. Marca, Esq.
                                                                                                Jeff Olsen, Esq.
                                                                                      9         Varner & Brandt LLP
                                                                                                3750 University Avenue, Suite 610
                                                                                     10         Riverside, CA 92501
                                                                                                richard.marca@varnerbrandt.com
                                 1875 CENTURY PARK EAST, 6TH FLOOR, L.A., CA 90067




                                                                                     11         jeff.olsen@varnerbrandt.com
THE LAW OFFICE OF OMID NOSRATI




                                                                                     12
                                                                                           X By CM/ECF. With the Clerk of the United States District Court of California,
                                                                                     13   using the CM/ECF System. The Court’s CM/ECF System will send an e-mail
                                                                                          notification of the foregoing filing to the parties and counsel of record who are
                                                                                     14
                                                                                          registered with the Court’s CM/ECF System.
                                                                                     15
                                                                                             By mail. I am familiar with the business’ practice for collection and processing of
                                                                                     16   correspondence for mailing with the United States Postal Service, that the
                                                                                     17   correspondence would be deposited with the United States Postal Service that same
                                                                                          day in the ordinary course of business. I am aware than on motion of the party served,
                                                                                     18   service is presumed invalid if postal cancellation date is more than one day after date
                                                                                     19   of deposit for mailing in affidavit.
                                                                                     20         I declare under penalty of perjury under the laws of the State of California that
                                                                                     21   the above is true and correct.
                                                                                     22         Executed on May 10, 2019, at Los Angeles, California.
                                                                                     23                                                           /s/ Omid Nosrati, Esq
                                                                                     24                                                             Omid Nosrati
                                                                                     25

                                                                                     26
                                                                                     27

                                                                                     28
                                                                                                                                   –5–
                                                                                               PLAINTIFF’S NOTICE OF MOTION AND MOTION FOR FINAL APPROVAL OF CLASS ACTION
                                                                                                                               SETTLEMENT
